IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-86,128-01

                   EX PARTE CHARLIE LEE STEWART, SR., Applicant

                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 70638-A IN THE 426TH DISTRICT COURT
                               FROM BELL COUNTY

       ALCALA , J., filed a concurring opinion.

                                   CONCURRING OPINION

       I agree with this Court’s remand order’s determination that applicant has alleged facts that,

“if true, might entitle him to relief.” I, however, do not join this Court’s order because I would

require the habeas court on remand to appoint counsel for applicant upon request if he is indigent,

regardless of whether the trial court holds a hearing. See Ex parte Pointer, 492 S.W.3d 318, 320-21

(Tex. Crim. App. 2016) (per curiam) (Alcala, J., concurring). Specifically, in addition to the order’s

current admonition that the appointment of counsel is mandatory for an indigent applicant upon

request if the habeas court holds a hearing, I would include a further admonishment that an indigent

applicant is “entitled” to the appointment of counsel upon request “if the court concludes that the

interests of justice require representation.” See TEX . CODE CRIM . PROC. ART . 1.051(d). With these

comments, I respectfully concur in this Court’s order.

Filed: February, 15, 2017
Do Not Publish